 In the Matter of ILLINOIS CITIES WATER COMPANY, EMPLOYERandINTERNATIONAL HOD CARRIERS', BUILDING AND COMMON LABORERS'UNION OF AMERICA, SOUTHERN ILLINOIS DISTRICT COUNCIL, AFL,1PETITIONERCase No. 14-RC-692.-Decided November 18,1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Glenn L.Moller, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer. within themeaning ofSection9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreason : 2The Petitionerseeks a unitof all employees at the Employer's MountVernon, Illinois, plant.3The Intervenor opposes the requested uniton the grounds that it conflicts with the bargaining history of the plantand with a jurisdictional agreement between the Petitioner and theIntervenor.The Employer indicated no position at the hearing.The bargaining history shows that from 1935 until 1940, the Inter-venor represented all the employees at the Mount Vernon plant,includinglaborers.However, in 1940, the Intervenor and the Peti-'The Petitioner's name appears as amended at the hearing.sThe motion to dismiss the petition by International Brotherhood of Electrical Workers,Local 702,AFL, herein called the Intervenor,on the ground that its contract with theEmployer is a bar to this proceeding,is hereby denied.The contract in question becameeffective July 1, 1947,for a term of 1 year with a 30-day automatic renewal provision.The petition,having been filed on May 2, 1948,effectively forestalled the contract's auto-matic renewal,which would have taken place on June 1, 1949.3Described in the petition as "maintenance and maintenance construction employees."87 NLRB No. 20.109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioner entered into an agreement A wherein the Intervenor recognizedthe Petitioner as having work jurisdiction over laborers and the.Petitioner recognized certain jurisdictional claims of the Intervenor.Thereafter, the Petitioner has represented, under contract, all theEmployer's laborers, while the Intervenor continued to represent,under contract, the remaining employees at the plant. In May 1948,the Board conducted a consent election pursuant to the results of whichthe Intervenor was authorized to enter into a union-security agree-ment with the Employer on behalf of a unit of "construction, mainte-nance, and service employees," not including laborers. In October1948, the Petitioner was similarly authorized as the result of a Boardconsent election held in a unit of laborers.The Employer's Mount Vernon plant is composed of a plant depart-ment and a distribution department, each under the sole supervisionof a superintendent.In the plant department, the employees operatethe chemical and mechanical purification and filtration equipment.In the distribution department, the. employees are engaged primarilyin the laying of pipe and the maintenance of such pipe; they also assistwith the maintenance work in the plant department.All laborers,together with certain other classifications of employees here in ques-tion, are assigned to the distribution department.The laborers donot work under separate supervision or apart from the other plantemployees; in many instances, they and the other employees performsimilar or overlapping work.5At the time of the hearing, there were13 employees at the plant classified as laborers, and 9 employees withother classifications.6From the foregoing it appears that the employees at the Employer'sMount Vernon plant have been represented for the past 9 years in twoseparate bargaining groups, i. e., the laborers by the Petitioner andthe remaining plaint employees by the Intervenor.The sole objectiveof the Petitioner in this proceeding is to merge these two bargaininggroups into a single plant-wide unit.The Intervenor argues only inopposition to this comprehensive unit sought by the Petitioner.Theinherent appropriateness of plant-wide unit requested is amply estab-lished in the record by the evidence,inter alia,of common functions,supervision, and general working conditions on the part of employeesin both of the historical groups.Nor is the establishment of such anover-all, unit precluded, as the Intervenor contends, by the jurisdic-4This jurisdictional agreement was executed on behalf of the respective internationalunions of the Petitioner and the Intervenor during the annual convention of the AmericanFederation of Labor.5Such as, in the maintenance and handling of pipe.GE. g., servicemen,fitters, fitters helpers, truck driver-helper. and meter reader. ILLINOIS CITIES WATER COMPANY111tional agreement between the Petitioner and the Intervenor,' or by thefact that consent elections were held in each of the historical units forpurposes of union-shop authorization.$We find, accordingly, that asingle unit embracing all the employees at the Mount Vernon plantmay be appropriate.However, in view of the 9-year period of amicable bargaining, dur-ing which the employees at the Mount Vernon plant, other thanlaborers, were represented separately, we must consider whether therequested merger of the laborers and the remaining plant employeesshould be permitted without first affording the latter group an op-portunity, by means of a separate election, to express its desires on thequestion.As a matter of policy, the Board has in past decisions pro-vided for such a self-determination election among employees, pre-viously excluded, who were sought to be added to an existing bar-gaining unit, if the moving union satisfied the Board administrativelythat it possessed a sufficient representative interest among such ex-cluded employees.9The same policy has applied even though, as inthe present case, the employees sought to be merged were currentlybeing represented in a separate unit.10Basically, this policy stemsfrom the Board's reluctance to disturb the contract unit or units es-tablished as a result of collective bargaining," and a desire by theBoard to give recognition and effect to a bargaining history, effectivelyevincing the intent of the parties'12 which is not repugnant to es-7The jurisdictional agreement does not relieve the Board of its statutory duty of deter-mining the bargaining unit in the light of all the relevant facts.Guy F.Atkinson d J. A.Jones Construction Company,84 NLRB 88;PhilipMorris dCompany,Ltd.,70 NLRB 274.8The consent elections,having been conducted upon the basis of units stipulated by theparties and not upon a Board determination of the merits, are not binding upon the Board.PeoplesLifeInsurance Company,72 NLRB 1.406.8 See, e. g.,Petersen.d Lytle,60.NLRB 1070;Conant BallCompany,57 NLRB 772;Willamette Valley Lumber Company,69 NLRB1141;City Ice d Fuel Company, 72NLRB903 ;Gunnison Homes, Inc.,72 NLRB 940;The American Greeting Publishers,Inc., 73NLRB 1226;TheSorgPaper Company,74 NLRB5;Inman Mills,82 NLRB 735;Allis-Chalmers Manufacturing Company,84 NLRB 30.10 See, e. g.,Cincinnati,Newport and Covington Railway Company,56 NLRB 820;Central Greyhound Lines,56 NLRB 1378;Guilford Hosiery Mills, 70NLRB 1047 ;Gold-berg Brothers Manufacturing Company,81NLRB 1037;Philadelphia Company andAsso-ciated Companies,84 NLRB 115.Cf.Columbia Pictures Corp.,et al.,80 NLRB 1381 ;Reynolds MetalsCo.,79 NLRB 1166;Carolina Power d Light Company,80 NLRB 1321,11SeeLaurel -Textiles,Inc.,80 NLRB 262 ;Gastonia Combed Yarn Corporation,73 NLRB169 ;Conant Ball Company;57"NLRB 1262,and cases cited in notes 9 and 10,supra.12Cf.Ifygrade Food Products Corporation,85 >N.LRB.841, andLone Star ProducingCompany,85 'NLRB 192(in both of which Member Reynolds dissented),cited by ourdissenting colleagues in support of the proposition that the bargaining history in thiscase may be disregarded.The latter cases are distinguishable,in the opinion of Chair-man Herzogand MemberGray.In both of these cases,the Board found,in effect, thatthe bargaining history in question was not conclusive.Thus, in theHygradecase, the Board found no clear indication that the parties, bytheir past practices,actually intended a consolidation of the 13 plant units, therebydestroying the separate bargaining identity of each of these plants.Whereupon the Boardstated that it "need not determine whether the intent of the contracting parties as to the 112DECISIONS OF NATIONAL. LABOR RELATIONS BOARDtablished Board policy respecting the composition and scope of bar-gaining units.13We believe that the reaffirmation of such a policy will tend tostabilize established collective-bargaining relations without undulyimpinging upon the employees' freedom under the Act to choosetheir bargaining representatives.14However, as this Petitioner hasfailed to establish the necessary showing of interest among the plantemployees it seeks to merge with its present unit of laborers, and inview of its apparent lack of desire for an election confined to thelaborers alone, we shall dismiss the petition," without prejudice tofiling a new petition at such time as the required showing of repre-sentation can be made 16ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed without prejudice.MEMBERS HOUSTON and MURDOCK, dissenting :We would direct an election, as requested by the Petitioner, in theonly bargaining unit that can properly be held appropriate in thiscase, namely, a plant-wide unit embracing all of the Employer'sMount Vernon employees.We cannot agree with the decision of themajority which would permit the continuation of an artificial andarbitrary division of these employees for collective bargaining pur-poses simply and solely because of the existence of a bargaining his-tory on the. basis of two separate units.Nor do we believe that theunit issue herein can properly be resolved, as the majority decisioncontemplates, by a separate election to ascertain the desires of theemployees in the bargaining unit historically represented by the In-scope. of the bargaining unit would be controlling,if it were clearly expressed"(emphasisadded).Likewise, in theLone Starcase, the Board was unable to find that the 3 groupsof employees in controversy were effectively excluded from the company-wide bargaining.On the contrary, the Board found that all the existing piecemeal groups and plants, as aresult of past bargaining, have been effectively merged intoa single group."13See, for example,Pacific Telephone and Telegraph Company,80 NLRB 107;PublicService Electric and Gas Co. of New Jersey,81 NLRB 11$1 ;Libby-Owens-Ford GlassyCompany,65 NLRB 434;Lake Tankers Corporation,64 NLRB 281 ;E. I. du Pont de Ne-mours d-Co., 69 NLRB 509;F. S. Royster Guano. Company, National UtilizationworksDivision,71 NLRB 1465;Chesapeake and Potomac Telephone Co. of Virginia,82 NLRB810;John Hancock Mutual Life InsuranceCo., 82 NLRB 179 ;Peoples Life InsuranceCompany, 72NLRB 1406.14 Insofar as they are inconsistent herewith,Tinlin.g and Powell,82 NLRB 526, andYorkMotor Express Company,82 NLRB 91, are hereby overruled.11We consider it immaterial whether the petition was filed for an election merely amongthe employees sought to be merged, or whether,as here,the petitionseeksan electionamongallthe employees in the over-all unit.16 SeeAssociated Fur Coat & Trimming Mfrs., Inc., 57NLRB 1502 ; and, e. g.,PetersenLytle, supra; Allis-Chalmers Manufacturing Company,.supra; .Inman Mills, supra. ILLINOIS CITIES WATER COMPANY113tervenor,1' upon a showing of representation by the Petitioner inthe latter unit.Such a. disposition necessarily entails the confirma-tion, express or implied, that the existing units are appropriate-adetermination we find untenable.The composition of the two historical bargaining groups was de-termined entirely upon the basis of a jurisdictional agreement betweenthe Petitioner and the Intervenor 18However, the facts clearly in-dicate, and there is no dispute, that neither of these two bargaininggroups can be distinguished or readily identified by reason of anyskills, duties, functional independence, separate supervision, separatework location, rate of manner of pay, or general working conditions ofthe employees included therein.Absent the factor of bargaininghistory, therefore, no basis appears for finding appropriate any bar-gaining unit other than one encompassing all of the employees.Section.9 (b) of the Act provides, in part, that:The Board shall decide in each case ..., in order to assure toemployees the fullest freedomin exercising the rights guaranteedby this Act, the unit appropriate for the purposes of collectivebargaining..Thus, it is the Board's function and responsibility to determine ineach case what bargaining unit would assure the employees the fullestfreedom in exercising their rights under the Act. In fulfilling thisfunction, the Board has been guided by the basic concept that onlyemployees having a substantial mutuality of interests in wages, hours,and working conditions, as revealed by the type of work they perform,should be appropriately grouped in a unit for bargaining purposes.19Although an effective bargaining history has always been viewed bythe Board as a persuasive element in support of the appropriatenessof established units,it is but one of severalfactors considered by theBoard in deciding whether a proposed unit appropriately groups theemployees in accordance with their mutual interests.20Moreover, inview of the express requirement in Section 9 (b) that "the Boardshall decide" the appropriate unit "in each case," we believe the factorof bargaining history should not be accordedcontrollingweightwhere, as here, the units established thereunder do not conform in any11 SeeLone Star Producing Company,supra.11We agree with the majority that the jurisdictional agreement can not relieve theBoard of its exclusive duty under the Act to determine the appropriate bargaining unit.Nor, as we have pointed out below, can the bargaining history relieve the Board of thisstatutory duty.10 See e.g.,Chrysler Corporation, 76NLRB 55, 58.20Twelfth Annual Report (1947) p. 18 ; Thirteenth Annual Report (1948), p. 36. Cf.Hygrade Food Products Corporation,85 NLRB 841. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespectwith other Board standards of appropriateness.21Con-sequently,as it is clear on the record that the employment interestsof employees in the two historical units are indistinguishable,we con-clude that only in a single plant-wideunit can the interests of all theMount Vernon employees be best represented in bargaining.Permit-ting.bargaining to continue on the basis of the two separate units,which is the effect of the majority decision,improperly accords con-trolling, if notexclusive,weight to the bargaining history.YlYorkMotorExpress Company,82 NLRB 801 ;Tinting and Powell,82 NLRB 526. (Wenote that our colleagues in the majority found it necessary expressly to overrule the lattercases.)Lone Star Producing Company,supra.Cf.IJygrade Food Products Corporation,supra,note 20.Member Houston notes that his dissenting views in theTinlingandYorkcases,supra,emphasize bargaining history as a significant factor in determining appropriateness ofunits pursuant to Section 9 (b) of the Act. In those cases,unlike this one, however, liewould have established units because the bargaining history stemmed from inherentlycohesive groups of employees having sufficient elements of homogeneity and mutuality ofinterest to justify finding that they were appropriate for bargaining.Here, no suchfundamental criteria seemed to be met, and the bargaining history,consequently,is basedupon an arbitrary separation of individual job classifications.